Citation Nr: 1725661	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for diabetes mellitus, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2000 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part denied an increased rating in excess of 20 percent for diabetes mellitus.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  Following the hearing, in November 2013, the Board remanded the claim for additional development.  During the processing of the remand, in January 2014, the agency of original jurisdiction (AOJ) increased the disability rating to 40 percent disabling effective August 28, 2008.

The Board remanded the claim again for additional development in July 2016, and also granted service connection for hypertension as secondary to diabetes mellitus.  In August 2016, the AOJ issued a rating decision implementing this action, effectively assigning a 0 percent disability rating for hypertension from January 28, 2008; the noncompensable hypertension was listed as part of the diabetes disability for rating purposes.  Diabetes with hypertension was rated 20 percent disabling from January 28, 2008, and 40 percent disabling from August 28, 2008.

Subsequently, in a February 2017 rating decision, the AOJ increased the disability rating for diabetes mellitus with hypertension to 40 percent disabling effective August 19, 2008, the date of receipt of the informal increased rating claim.  As this does not represent a full grant of benefits for the entire appeals period and because the Veteran is presumed to be seeking maximum available benefit for a given disability, the increased rating claim remains on appeal.  See AB v. Brown, 	 6 Vet. App. 35, 38 (1993).

The Board notes that the February 2017 rating decision also granted service connection for peripheral vascular disease of the left lower and right lower extremities, both secondary to diabetes mellitus and assigned each disability separate 20 percent disability ratings effective January 19, 2017.  The Veteran has not at this time expressed disagreement with any aspect of that decision, nor has he appealed the decision regarding hypertension.  Finally, he has not disagreed with the current effective date of the grant of the 40 percent rating under appeal; the AOJ correctly responded to the Board's characterization of the issues in July 2016 by addressing the proper effective date, and the Veteran has not pursued this.   Accordingly, the sole issue currently on appeal before the Board is as listed above.


FINDING OF FACT

Throughout the appellate period, the Veteran's diabetes was manifested by at worst, insulin, restricted diet, and regulation of activities, with no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

During the entire appellate period, the criteria for a disability rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 3.321, 4.1 - 4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Additionally, the Veteran has been afforded VA examinations to evaluate the severity of his diabetes mellitus, to include complications associated with diabetes mellitus.  The examinations were adequate as they were based on consideration of the Veteran's prior medical history and described the diabetes mellitus, to include complications in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Moreover, in accordance with the November 2013 and July 2016 Board remands, updated VA treatment records were associated with the record and the Veteran underwent additional VA examinations in December 2013 and January 2017.  Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits of the Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's claims file, to include focus upon the medical and lay evidence of record beginning one year prior to the time the Veteran made the current claim for an increased rating.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's diabetes is currently evaluated as 40 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913.  The complications of diabetes are evaluated separately under appropriate diagnostic codes, and as is discussed above, those issues are not before the Board at this time.

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 	 § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 

Here, the evidence of record does not show that during any period on appeal, the Veteran's diabetes mellitus required regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider as required for the next higher 60 percent rating.  

In this regard, the November 2008, June 2012 and August 2012 VA examinations all indicate that the Veteran required insulin and restrict diet, but did not require regulation of activities.  These examinations also indicate that the Veteran had visited his diabetic care provider less than two times per month, and had no hospitalizations for episodes of ketoacidosis, hypoglycemic reactions or hypoglycemia over the past 12 months.

The December 2013 and January 2017 VA examination reports indicate that the Veteran required regulation of activities; however, they note that the Veteran had visited his diabetic care provider less than two times per month, and had no hospitalizations for episodes of ketoacidosis, hypoglycemic reactions or hypoglycemia over the past 12 months. 

A review of the VA examinations, VA treatment records and private treatment records show that at no point during the period on the appeal has the Veteran reported episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Thus, a higher 60 percent disability rating is not warranted for any period on appeal.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's diabetes.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); VAOPGCPREC 6-96.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for diabetes mellitus specifically consider symptoms such as diabetes requiring insulin, restricted diet and regulation of activities.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun at 115-116 (2008). 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In the instant case, the Veteran does not indicate, nor does the record show, that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantial gainful employment; therefore TDIU is not expressly or reasonably raised by the record and consideration of TDIU is not warranted.


ORDER

A rating in excess of 40 percent for diabetes mellitus is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


